    1   Christopher C. Simpson (018626)
        STINSON LLP
    2
        1850 North Central Avenue, Suite 2100
    3   Phoenix, Arizona 85004-4584
        Tel: (602) 279-1600
    4   Fax: (602) 240-6925
    5   christopher.simpson@stinson.com
        Subchapter V Trustee
    6
    7
    8                      IN THE UNITED STATES DISTRICT COURT
    9                             FOR THE DISTRICT OF ARIZONA
   10
        In re:                                       Chapter 11
   11
        CALES & FITZGERALD PLLC,                     Case No 2:20-bk-10911-DPC
   12
   13                   Debtor.                      NOTICE OF SECOND OFFER FROM
                                                     GLORIA CALES
   14
   15            On October 23, 2020, the Subchapter V Trustee filed a notice with this Court

   16 disclosing that the Subchapter V Trustee had received confirmation of an offer to settle

   17 all litigation among the estate, Ms. Cales and Mr. Fitzgerald personally for a total sum of
   18 $439,000 (DE 34). The prior settlement offer required the settlement in full of all claims

   19 asserted in the state court litigation instigated on June 3, 2019 (the "State Court
   20 Litigation"). The State Court Litigation includes claim(s) asserted personally by Mr.

   21 Fitzgerald (the "Fitzgerald Personal Claims").
   22            The Subchapter V Trustee requested and counsel for Ms. Cales has provided a

   23 subsequent offer to settle only the claims of the estate against Ms. Cales while leaving
   24 any Fitzgerald Personal Claims unsettled.
   25            PLEASE TAKE NOTICE that the Subchapter V Trustee has received

   26 confirmation of an offer to settle only the claims held by this estate against Ms. Cales for
   27 $225,000.
   28

Case 2:20-bk-10911-DPC       Doc 116 Filed 01/24/21 Entered 01/24/21 15:50:29          Desc
                              Main Document    Page 1 of 2
   1           The Subchapter V Trustee is still evaluating the adequacy of the offer and states
   2   no opinion as to such adequacy at this time.
   3         DATED this 24th day of January, 2021.
   4                                                  STINSON LLP
   5
   6
                                                      /s/ Christopher C. Simpson
                                                      Christopher C. Simpson
   7                                                  1850 North Central Avenue, Suite 2100
                                                      Phoenix, Arizona 85004-4584
   8
                                                      SubChapter V Trustee
   9
  10       I hereby certify that on January 24, 2021, I electronically transmitted the attached
  11
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
     Notice of Electronic Filing to all CM/ECF registrants.
  12
       /s/ Lindsay Petrowski
  13
  14
  15
  16
  17

  18
  19
  20
  21
  22
  23
  24
  25
  26
  27

  28

Case 2:20-bk-10911-DPC      Doc 116 Filed 01/24/21 Entered 01/24/21 15:50:29          Desc
                             Main Document    Page 2 of 2
